Citation Nr: 1752229	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified.

2.  Entitlement to service connection for type II diabetes mellitus, claimed as secondary to herbicide-agent exposure.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, claimed as secondary to herbicide-agent exposure.

4.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as secondary to herbicide-agent exposure.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to December 1969, with service in Thailand. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2013 VA Form 9, the Veteran requested a Travel Board hearing.  In January 2017, the Veteran withdrew the hearing request.

Though the RO denied a claim of entitlement to service connection for anxiety disorder not otherwise specified (claimed as PTSD), there is medical evidence of a diagnosis of PTSD.  Therefore, the issue is as stated on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At an April 2012 VA examination, the Veteran reported that while serving in Thailand, he was working with a fellow airman (and friend) when the airman died.  The Veteran reported that this airman was accidently ejected by an egress seat into the roof of the hanger.  The RO has not attempted to verify this stressor.

The Veteran claims that he has a psychiatric disorder due to seeing body bags while serving in Thailand.  Neither a private psychologist who did a July 2010 evaluation of the Veteran nor an April 2012 VA examiner related a current psychiatric disorder solely to the in-service stressor of seeing body bags.  

The Veteran's service personnel records reflect that he was stationed in Thailand from January 1969 to December 1969.  The Veteran's service treatment records reflect that he was treated for anxiety in February 1969.  Though an April 2012 VA examiner related anxiety disorder not otherwise specified to active service, the examiner concluded that the February 1969 treatment record shows that the Veteran was likely experiencing anxiety symptoms after his reported stressor of seeing a friend die.  The Board notes that the February 1969 treatment record reflects that the Veteran had been having symptomatology since September 1968, when he was stationed in Japan.  The Board further notes that it has not been verified whether this alleged death occurred prior to treatment in February 1969.  

In light of the above, another VA examination is necessary.

For claims involving Air Force veterans who served in Thailand during the Vietnam era, VA will concede herbicide exposure on a direct/facts found basis when an Air Force veteran who served in a security capacity or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  M21-1, Part IV, Subpart ii, Chapter 1, Section H, Developing Claims for Service Connection (SC) Based on Herbicide Exposure.  

In October 2015, VA received an affidavit from the Veteran outlining his military duties, and how they brought him near the perimeter.  The Board finds a remand is necessary to determine if such duties would have taken him to the perimeter as contemplated in the M21-1.  

The RO should obtain any additional records from the Indianapolis VA Medical Center from November 2012 to the present.

Accordingly, the case is REMANDED for the following action:
1.  Ask the Veteran to identify all treatment for his psychiatric disorder, diabetes mellitus, and peripheral neuropathy, and obtain all identified records.  Regardless of his response, obtain all records from the Indianapolis VA Medical Center from November 2012 to the present.

2.  Ask the Veteran to provide details about the death of an airman in a hangar at a Royal Thai air force base in 1969.  The name of the individual is outlined in the April 2012 VA PTSD examination report.

3.  Contact the appropriate repository and attempt to verify: 
(a)  the Veteran's exposure to herbicide agents as outlined in his October 2015 affidavit.  In particular, the Board is interested in ascertaining if the duties described by the Veteran would take him near the perimeter as contemplated by the M21-1 guidance.
(b)  death of an airman in a hangar at a Royal Thai air force base in 1969, whose name is mentioned in the April 2012 VA PTSD examination report.

4.  After the development in 1 thru 3 is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and extent of his psychiatric disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed psychiatric disorders.  

The examiner should be asked to answer the following inquiries:

For any current acquired psychiatric disorder, the examiner must opine on whether there is a 50 percent or better probability that the acquired psychiatric disorder is related to the in-service treatment in 1968 and 1969 for psychiatric symptomatology or the in-service stressor of seeing body bags.  

If the RO verifies the death of an airman in a hangar at a Royal Thai air force base in 1969, the examiner must opine on whether there is a 50 percent or better probability that the acquired psychiatric disorder is related to the in-service stressor of witnessing the death of an airman.

A complete rationale for any opinion offered must be provided.

5.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	(CONTINUED ON NEXT PAGE)





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




